COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Ruth Hayes v. Strata Marquis LLC

Appellate case number:       01-19-00462-CV

Trial court case number:     1130451

Trial court:                 County Court at Law No. 1 of Harris County

        Appellant’s brief was originally due on July 29, 2019. Appellant filed motions for
extensions of time on August 1, 2019, August 30, 2019, and November 7, 2019, which this
Court granted. In our last order granting her motion for extension, we stated “no further
extensions.” Despite our notice, appellant did not file a brief by the January 24, 2020
deadline, which caused the Clerk of this Court to notify appellant, on January 30, 2020,
that her brief had not yet been filed and required that a response be filed within 10 days, or
the appeal could be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),
42.3(b). On February 10, 2020, appellant filed a fourth motion for extension of time,
requesting an additional 30 to 45 days to file a brief because of health issues and that she
is waiting for a volunteer lawyer to assist her with the appeal.
        Accordingly, we GRANT appellant’s motion and ORDER appellant to file her
brief no later than 14 days from the date of this order. No further extensions will be granted.
However, because appellant has had nearly seven months to file her brief, if appellant fails
to file a brief that complies with Texas Rule of Appellate Procedure 38.1 within 14 days of
the date of this order, this appeal may be dismissed for want of prosecution or for failure
to comply with a requirement of the rules of appellate procedure or an order of this Court.
See TEX. R. APP. P. 38.1, 38.8, 38.9(a), 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: ___February 20, 2020___